Title: From John Adams to John Taylor, 17 June 1814
From: Adams, John
To: Taylor, John



No. 8
Dear Sir
Quincy June 17th. 1814

What Shall I Say, of the “Resemblance, of our House of Representatives to a legislating Nation.”? It is, perhaps, a miniature, which resembles the original as much as a larger Picture, would or could. But, Sir, let me Say, once for all, that, as no Picture great or Small; no Statue, no Bust in brass or marble, gold or Silver, ever yet perfectly resembled the Original: So no Representative Government, ever, perfectly represented or resembled, the Original Nation or People.
Is not, Representation, an essential, a fundamental departure from Democracy? Is not every Representative Government, in the Universe, an Aristocracy? Call it Despotism; call it Oligarchy; call it Aristocracy; call it Democracy; call it a Mixture, ever So complicated: Still, is it not an Aristocracy, in the Strictest Sense of the Word, according to any rational Definition of it that can be given? that is a Government of a Few who have the command of two Votes, or more than two, over the Many who have only one?
Representation and Democracy, are contradictions in terms. Pursue your Principles then, Sir; demolish all Aristocratical and representative Government; divide our Continent from St. Croix to Missisipi into districts, not of geographical miles, yards or feet, but of voters of one hundred Men in each. I will not Stay to make a mathematical Calculation; but put a certain for an uncertain Number. Suppose the Number of free Sovereign, independent democracies to be Eighty thousands. In these Assemblies all questions of War and Peace, Commerce &c &c &c are to be discussed and decided. And when, and how, and what would be the National Result?
I dare not comment upon your Book, Sir, without quoting your Words. You Say, in the third page “Upon this threefold resemblance, Mr Adams has seized, to bring the political System of America, within the pale of the English System of Checks and Ballances, by following the Analysis of Antiquity; and in Obedience to that Authority, by modifying our temporary, elective, responsible Governors, into Monarchs; our Senate into Aristocratical Orders; and our representatives, into  a nation personally exercising the functions of government.”
I fear, I Shall fatigue you, with my Observations. But it is of no great importance Since This correspondence is intended for your Amusement and mine. You are not obliged to read my Letters, any longer than they amuse you; and I am confident, that if my Letters were printed, there would not be found Six Persons in the World who would read them, with Attention. We will then amuse ourselves a little, with a few of my remarks.
1. “Mr. Adams has Seized,” upon a three fold resemblance, “to bring the political System of America, within the pale of the English System”. Figurative Language is as dangerous in Legislation and Jurisprudence, as in Mathematicks. This Word, Pale, is a figure, a Metaphor, an Emblem, an hierogliphick. What is a Pale? A Slice of Wood, Sunk in the ground, at one End to inclose a Platt. Here is another figure. A Pale, or “the pale” is used to express many Pales; enough in number and measure to inclose, a very Spacious plat, “the English System of Checks and Ballances”. Now, Sir, how have I brought the System of America, within the pale of the English System? What, indeed, had I to do with “The System of America?” America, when my three Volums were printed, had no System, but, The Old Confederation.  My Volums had nothing in View,   but the State Governments; and in Strickt Truth nothing but the Constitution of Massachusetts; a Child, of which I was, right or wrong, the putative Father. How, then is the System of America, brought within the English System? In the English System, The Executive Power is universal, unlimited, in all Affairs foreign and, domestic; and hereditary to all Generations. In the System of America, The Executive Power, is limited, Shackled, in most matters foreign and domestic, and So far from being hereditary, it is limited to four Years. The Ceres, once in its Life, blooms at Midnight, and for one two three or four hours, glows with transcendant Lustre Splendor. Then fades and dies. A Poet, might bring this Flower, within the Pale of the Sun, which Shines with equal Glory, through all Ages, Seen or unseen by the little Animals whose Sight is often obscured by clouds, fogs and vapours, or within the Pale of American Politicks.
2. “By following the Analysis of Antiquity.” What is this Anolysis of Antiquity? The one, the Few, and the Many. And why is this called the “Anlysis of Antiquity,” rather than The Analysis of Modernity? Is there a Nation, at this hour, of this 16th. day of June, 1814, on this Globe in which this Analysis is not as obvious and undeniable, as it ever was in any Age or Nation of Antiquity? Is there a State in this Union? Is there a district, a Parish, a Party, a Faction, a Sedition a Rebellion in the World in which this Analysis is not glaring? Should you detect a Conspiracy among your Domesticks, which I hope you will, if it Should visit; while I devoutly pray it never may exist; you would find this Analysis, in its perfection. A One, a Few and a Many.
Why then, Sir, do you throw all the Odium of this eternal Unchangeable Truth upon poor “Antiquity?”
An Ancient might Say to a Modern, as Nathan said to David thou art the Man.
Observation 3rd. “And in Obedience to that Authority.”! What Authority? “The Authority of Antiquity.”! And why, not the Authority, of St. Domingo? Of the Spanish Colonies in America? Of the British Colonies in America, before and Since the Revolution? of the French Revolution and Counter Revolutions, from Marat and Robespierre, nay from Rochefaucault, Condorcet and Turgot, to Bonaparte, Talleyrand and Seyeies, in the last Scene of the last Act of the Trajedy. And why not the Authority of every Tribe of Indians in America? Every Nation or Tribe of Negroes in Africa? Why not in ever Hoord of Arabs, Tartars, Hottentots, Icelanders Samojedes, orTham Chamschatsians? These are all among my Authorities; as well as all Antiquity over the whole Globe where Men have existed. These Authorities, are modern enough, and ancient enough to prove the Analysis of the One, the three and the Many to be universal, and proceeding from natural Causes. Which of these Authorities, Sir, will you deny, contradict, or explain away?
I am afraid my Letter us too long to amuse you. I therefore /  Subscribe, abruptly

John Adams